DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Louis Tessier on 11/16/2021.
The application has been amended as follows:
In claim 1, amend as:
that is entirely made of bioresorbable material, the method comprising the steps of:
(a) providing in a vapor deposition chamber a substrate including a substrate material, an anodic source made of an anodic material, and a cathodic source made of a cathodic material, wherein the anodic material and cathodic material are respectively iron and stainless steel, and wherein the vapor deposition chamber is a cathodic arc physical vapor deposition chamber; 
(b) operating the vapor deposition chamber to vaporize simultaneously the anodic and cathodic materials from the anodic and cathodic sources and depositing the vaporized cathodic and anodic materials on the substrate to produce a coated substrate including the substrate material coated by a bioresorbable coating formed by deposition of the vaporized cathodic and anodic materials, the bioresorbable coating having grains of different compositions bound to each other; and
(c) obtaining the bioresorbable stent consisting of the bioresorbable coating 
wherein the anodic and cathodic materials are deposited in a predetermined ratio and are selected so that bioresorption of the whole bioresorbable stent is promoted by galvanic corrosion between the grains when the bioresorbable stent is implanted in vivo; wherein the bioresorbable coating is in the form of a continuous material including the grains, the grains being smaller than 100 nm

In claim 26, amend as:
25, wherein the negative voltage is between -10V and -1000V.

In claim 27, amend as:
The method as defined in claim [[1]] 25, wherein the negative voltage is about -150V.

Election/Restrictions
Claim 1 is allowable. The restriction requirement among Species B1 and B2, as set forth in the Office action mailed on 12/11/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The Restriction Requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/11/2019 is partially withdrawn.  Claims 2 and 12-16, directed to Species B1 is no longer withdrawn from consideration because the claims require all the limitations of allowable claim 1. However claimed subject matter directed to non-elected Species A1-A2 and A4 in the Restriction Requirement dated 12/11/2019 is maintained as withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the Restriction Requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Allowable Subject Matter
Claims 1-3, 11-16, 18, 20-21, 23, and 25-29 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 of the invention is not shown in the prior art of a method for manufacturing a bioresorbable stent comprising steps (a)-(c) of: step (a) providing in a vapor deposition chamber a substrate, an anodic source, and a cathodic source; step (b) simultaneously vaporizing the anodic and cathodic sources in the vapor deposition chamber to deposit a bioresorbable coating on the substrate, wherein the bioresorbable coating has grains of different compositions from the vaporization of the anodic and cathodic sources; and step (c) obtaining the bioresorbable stent from the bioresorbable coating, wherein the anodic and cathodic sources are deposited in a predetermined ratio and selected for bioresorption by galvanic corrosion between the grains when the bioresorbable stent is implanted in vivo (‘in vivo’ interpreted as within a living body), and especially with regards to the prior art not showing:
the bioresorbable stent is entirely made of bioresorbable material by the steps (a) through (c) of:
step (a): the vapor deposition chamber is a cathodic arc deposition chamber, the anodic source is iron, and the cathodic source is stainless steel (an distinct material from a ‘stainless steel’ of the cathodic source);
step (b) the cathodic arc deposition chamber simultaneously vaporizes the iron (of the anodic source) and stainless steel (of the cathodic source) to deposit the bioresorbable coating of the different compositions of the iron and stainless steel on the substrate; and
step (c) the obtained bioresorbable stent consists of (and therefore is only of) the bioresorbable coating of iron and stainless steel having grains of 100 nm or less in a form of a continuous material,
wherein the whole bioresorbable stent is entirely resorbed (i.e. dissolved) by the galvanic corrosion between the grains of the iron and stainless steel when implanted in vivo (as supported by p. 6 of Applicant’s Remarks filed 9/22/2021 clarifying that ‘bioresorbable inherently means that a bioresorbable part or stent disappears entirely’).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794